By
the Court.
To decide this question upon the words of the patent alone, the inclination of my mind would be in favour of the plaintiff’s construction. But, upon examining the situation of the land as described in the plot, and upon hearing the evidence with respect to the marked corner, a very strong presumption arises that the word “Southwardly” was inserted in the patent, for a purpose more significant than that, of describing the various courses of the river to the beginning. The case, therefore, resolves itself into a question of evidence, whether the lines and corners are established with such certainty as to create a belief, that the third line was intended to stop at the end of the distance, and thence to pursue a Southwardly course in order to arrive at the river. For if that was the land originally patented, there should be a verdict for the defendant.
Verdict for the Defendant.